DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

 	This Office Action is responsive to the amendment field on 05/09/2022.  Claims 1-11, of which claims 1 and 6 are independent, were pending in this application and have been considered below.
Response to Arguments
 	Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection, as discussed by the Examiner in the AFCP interview held on May 17, 2022 (please see the Interview Summary mailed on 05/23/2022) .

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 12/16/2021 and 06/01/2022 have been considered and made of record by the examiner.


Claim Rejections - 35 USC § 102 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2016/0037346 A1 to Boettcher et al.

Regarding claim 1, Boettcher et al. disclose a  method of providing a notification, the method being performed by an electronic device (Fig. 1: host device 102), and the method comprising:
based on detecting an event, displaying a first notification for the detected event on a touch screen of the electronic device (¶[0090] At block 802, host device 102 can detect an event that triggers a user alert, such as an incoming call or text message; ¶[0040] another device (referred to herein as a "host device"), such as a smart phone, other mobile phone, tablet computer, media player, laptop computer, or the like; ¶[0092]: host device 102 can monitor activity on the connection to wearable device 100 to detect a response and at the same time present a local interface (e.g., on its own touchscreen display) and monitor that interface to detect a response);


    PNG
    media_image1.png
    702
    733
    media_image1.png
    Greyscale
 
providing, from the electronic device to a wearable device, notification information for the detected event such that a second notification for the detected event is displayed on a touch screen of the wearable device, the second notification corresponding to the first notification (¶[0091] If wearable device 100 is currently paired, then at block 808, host device 102 can send an event notification to wearable device 100; [0096]: A user alert on a host device or a wearable device can take the form of any sensory input detectable by a human and can include visual alerts (e.g., lights; displayed text, icons and or images), audible alerts (e.g., tones, buzzes, ringtones, musical sounds, arid/or speech sounds), and/or tactile alerts (e.g., a vibration); Fig. 5: alert-and-prompt screen 500; Fig. 6: prompt screed 600; Fig. 7: message selection screen 700); 
while displaying the first notification on the touch screen of the electronic device, receiving, by the electronic device from the wearable device, information indicating that the second notification is checked at the wearable device (¶[0092]: At block 810, host device 102 can wait for a response, which can come from either the wearable device or a local user interface of host device 102 … host device 102 can monitor activity on the connection to wearable device 100 to detect a response and at the same time present a local interface (e.g., on its own touchscreen display) and monitor that interface to detect a response); and 
based on the received information, ceasing the displaying the first notification on the touch screen of the electronic device (¶[0093]: At block 812, host device 102 can process the received response ... from wearable device 100 ... referring to FIG. 5, if a user selects one of virtual buttons 504, 506, 508, 510 from screen 500 on wearable device 100, host device 102 can receive a response from wearable device 100 indicating which button was selected. In response to answer button 504 being selected, host device 102 can answer the call; call audio can be routed to wearable device 100) {as noted  in ¶[0092] the host device 102 can monitor activity … on its own touchscreen display … to detect a response and take action in response to what it detects, which its action inherently requires ceasing the first notification in respond to what it detects}.
  
Regarding claim 2, Boettcher et al. disclose as stated above. Boettcher et al. also disclose receiving, from the wearable device, information related to a state of the wearable device (Fig. 22; ¶[0175]: FIG. 22 shows a simplified state diagram for a wearable device ... The states and transitions shown relate to verified sessions between a wearable device and a host device; ¶[0007]: a wearable device can establish a verified session with a specific host device. For example, when a user enters a passcode or other identification credentials ... into a host device while wearing the wearable device, the host device can alert the wearable device to a sign-in event. In response to the sign-in event, the wearable device and the host device can establish a verified communication session ... At any time during a verified session, the host device can become locked, and the verified session can continue with the host device locked; Fig. 8: Is wearable device paired 804).  


Regarding claim 3, Boettcher et al. disclose as stated above. Boettcher et al. also disclose wherein the providing of the notification information comprises providing the notification information for the detected event based on at least one of the state of the wearable device or a state of the electronic device (Fig. 8: is wearable device paired 804, if yes, send notification to wearable device 808) .  

Regarding claim 4, Boettcher et al. disclose as stated above. Boettcher et al. also disclose wherein the state of the electronic device comprises a state of the touch screen of the electronic device (Fig. 21; ¶[0006]: A host device ... can require that the user enter the passcode to unlock the device, e.g., when the device awakes from a sleep or screen-off state. Some host devices automatically enter the locked state after a period of inactivity).  

Regarding claim 5, Boettcher et al. disclose as stated above. Boettcher et al. also disclose wherein the state of the wearable device comprises at least one of a state of the touch screen of the wearable device or a state of the wearable device being worn (Fig. 22: worn / connected 2220).  

Regarding claim 6, Boettcher et al. disclose an  electronic device (Fig. 1: host device 102) comprising: 
a transceiver configured to communicate with a wearable device (Fig. 1: wearable device 100; ¶[0040]: wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a "host device"), such as a smart phone) {smart phones comprise transceiver} 
a touch screen (¶[0092]: host device 102 can monitor activity … on its own touchscreen display); 


    PNG
    media_image1.png
    702
    733
    media_image1.png
    Greyscale

one or more processors configured to (Fig. 1: host device 102) {smart phones comprise one or more processor}; 
based on detecting an event, display a first notification for the detected event on the touch screen of the electronic device (¶[0090] At block 802, host device 102 can detect an event that triggers a user alert, such as an incoming call or text message; ¶[0040] another device (referred to herein as a "host device"), such as a smart phone, other mobile phone, tablet computer, media player, laptop computer, or the like; ¶[0092]: host device 102 can monitor activity on the connection to wearable device 100 to detect a response and at the same time present a local interface (e.g., on its own touchscreen display) and monitor that interface to detect a response); 
provide, from the electronic device to the wearable device, notification information for the detected event such that a second notification for the detected event is displayed on a touch screen of the wearable device, the second notification corresponding to the first notification (¶[0091] If wearable device 100 is currently paired, then at block 808, host device 102 can send an event notification to wearable device 100; [0096]: A user alert on a host device or a wearable device can take the form of any sensory input detectable by a human and can include visual alerts (e.g., lights; displayed text, icons and or images), audible alerts (e.g., tones, buzzes, ringtones, musical sounds, arid/or speech sounds), and/or tactile alerts (e.g., a vibration); Fig. 5: alert-and-prompt screen 500; Fig. 6: prompt screed 600; Fig. 7: message selection screen 700); 3
while displaying the first notification on the touch screen of the electronic device, receive, by the electronic device from the wearable device, information indicating that the second notification is checked at the wearable device (¶[0092]: At block 810, host device 102 can wait for a response, which can come from either the wearable device or a local user interface of host device 102 … host device 102 can monitor activity on the connection to wearable device 100 to detect a response and at the same time present a local interface (e.g., on its own touchscreen display) and monitor that interface to detect a response); and 
based on the received information, cease the displaying the first notification on the touch screen of the electronic device (¶[0093]: At block 812, host device 102 can process the received response ... from wearable device 100 ... referring to FIG. 5, if a user selects one of virtual buttons 504, 506, 508, 510 from screen 500 on wearable device 100, host device 102 can receive a response from wearable device 100 indicating which button was selected. In response to answer button 504 being selected, host device 102 can answer the call; call audio can be routed to wearable device 100) {as noted  in ¶[0092] the host device 102 can monitor activity … on its own touchscreen display … to detect a response and take action in response to what it detects, which its action inherently requires ceasing the first notification in respond to what it detects}.
 
Regarding claim 7, Boettcher et al. disclose as stated above. Boettcher et al. also disclose wherein the one or more processors is further configured to receive, from the wearable device, information related to a state of the wearable device (Fig. 22; ¶[0175]: FIG. 22 shows a simplified state diagram for a wearable device ... The states and transitions shown relate to verified sessions between a wearable device and a host device; ¶[0007]: a wearable device can establish a verified session with a specific host device. For example, when a user enters a passcode or other identification credentials ... into a host device while wearing the wearable device, the host device can alert the wearable device to a sign-in event. In response to the sign-in event, the wearable device and the host device can establish a verified communication session ... At any time during a verified session, the host device can become locked, and the verified session can continue with the host device locked; Fig. 8: Is wearable device paired 804). 
 
Regarding claim 8, Boettcher et al. disclose as stated above. Boettcher et al. also disclose wherein the one or more processors is further configured to provide the notification information for the detected event based on at least one of the state of the wearable device or a state of the electronic device (Fig. 22; ¶[0175]: FIG. 22 shows a simplified state diagram for a wearable device ... The states and transitions shown relate to verified sessions between a wearable device and a host device; ¶[0007]: a wearable device can establish a verified session with a specific host device. For example, when a user enters a passcode or other identification credentials ... into a host device while wearing the wearable device, the host device can alert the wearable device to a sign-in event. In response to the sign-in event, the wearable device and the host device can establish a verified communication session ... At any time during a verified session, the host device can become locked, and the verified session can continue with the host device locked; Fig. 8: Is wearable device paired 804).  

Regarding claim 9, Boettcher et al. disclose as stated above. Boettcher et al. also disclose wherein the state of the electronic device comprises a state of the touch screen of the electronic device (Fig. 21; ¶[0006]: A host device ... can require that the user enter the passcode to unlock the device, e.g., when the device awakes from a sleep or screen-off state. Some host devices automatically enter the locked state after a period of inactivity).  .  

Regarding claim 10, Boettcher et al. disclose as stated above. Boettcher et al. also disclose wherein the state of the wearable device comprises at least one of a state of the touch screen of the wearable device or a state of the wearable device being worn (Fig. 22: worn / connected 2220).  

Regarding claim 11, Boettcher et al. disclose as stated above. Boettcher et al. also disclose wherein the providing the notification information further comprises: 4
determining a communication state between the electronic device and the wearable device (Fig. 8: is wearable device paired 804, if yes, send notification to wearable device 808; ¶[0040]: wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a "host device"), such as a smart phone); and 
providing the notification information from the electronic device to the wearable device based on the determined communication state (¶[0091] If wearable device 100 is currently paired, then at block 808, host device 102 can send an event notification to wearable device 100).

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Migicovsky et al. (US 2013/0040610 A1) disclose a set of computer executable instructions is shown for communicating between a network connected device 2 and an external device 9 to enable the external device 9 to provide alerts or notifications originating from the network or the network connected device 2 (¶[0075]); 

Brisebois; Michel A. et al. (US 6,359,550 B1) disclose the personal communication device accepts call progression signaling such as alerting or ringing, dial tone, busy, etc., and converts this signaling into an respective encoded message, which drives the stimulators in unique pattern associated with each individual call status signal (¶[0045]); 

Margadoudakis (US 2016/0379205) discloses that while a call is in progress, wearable device 100 can display a control operable by the user to end the call. At block 918, if this control is operated, then at block 920, wearable device 100 can alert host device 102 that the call should be ended. Host device 102 can terminate the call and return a confirmation to wearable device 100 at block 922. Wearable device 100 can present an alert to the user at block 924 to confirm that the call has ended (¶[0121).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631